Title: To Thomas Jefferson from Benjeman Bryen, 16 March 1801
From: Bryen, Benjeman
To: Jefferson, Thomas



Washington March the 16th 1801

Sir Understanding there is a Barracks to be built for the Marine Corps of the United States I take the liberty of addressing your  Excellency Hoping you will be so kind as too Write a few lines to the gentlemen Who is nomenated to let the above Work by So doing it Will Be a Means of my Getting in the above business Which At present I stand in much need off Owing to Sundry losses And Disappointments Which of late, I have Experenced.
Thomas law Esqr, By Whom I am known these five or Six years Back Will I hope give me a Charecter Which Will meet Your approbation.
Sir I hope you will not think it presumtious of me Who to You is an utter Stranger though I had the pleasure of knowing You When Governor of Virginia Which State has given me birth If I Should be so happy as to derive any advantage By your Kindness to me it shall be Ever gratefully rememberd. by Your Very humble and Obedient Servant.

Benjeman Bryen

